TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2020



                                      NO. 03-19-00780-CR


                                  The State of Texas, Appellant

                                                  v.

                               Marcus Anthony Johnson, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order entered by the trial court. The State of Texas has filed a motion

to dismiss the appeal. Therefore, the Court grants the motion, allows The State of Texas to

withdraw its notice of appeal, and dismisses the appeal. The State of Texas shall pay all costs

relating to this appeal, both in this Court and in the court below.